DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph 0017, lines 10-21 includes reference to Figure 2A, which is not provided in the drawings.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “comprised” in line 1.  The examiner suggests amending this to read “comprises”.
Claim 6 recites “first pipe” and “second pipe”. The examiner suggests amending this to read “first pipe element” and “second pipe element”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

	Claim 6 states “coil winding structure comprised a spacing distance, the range of the spacing distance can be the same or different on the outer surface of the first pipe and the outer surface of the second pipe.”  Claim 1 only requires one coil winding structure, which is embedded into the outer surface of the first pipe element or the outer surface of the second pipe element.  The recitation of “on the outer surface of the first pipe and the outer surface of the second pipe” requires that there be two coil winding structures, one embedded into the outer surface of the first pipe, and another embedded into the outer surface of the second pipe.  The second coil winding structure has not been properly introduced into claim 1, which claim 6 is dependent on.  The examiner suggests amending the claim to read “coiled winding structure comprises a spacing distance, the range of the spacing distance can be the same or different on the outer surface of the first pipe element or the outer surface of the second pipe element.”  The examiner has interpreted the claim as such.
Claim 9 recites the limitation "the adhesive layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubson et al (US 2005/0137675 A1).

Regarding claim 1, Dubson discloses a polymer fiber tubular structure (abstract), comprising: 
a first pipe element (Figure 1C, item 12; paragraph 0096; paragraph 0160, lines 1-2), which is composed of a silicon-containing polycarbonate type polyurethane elastomer (paragraph 0160), including an inner surface and an outer surface (Figure 1C); 
a second pipe element (Figures 1C, item 14), which is composed of a polycarbonate type polyurethane elastomer (paragraph 0161), including an inner surface and an outer surface (Figure 1C), 
the second pipe element is wrapped on the outer surface of the first pipe element (Figure 1C; Figure 1C depicts a cross-section of a tubular structure), such that the first pipe element and the second pipe element are concentric structures (Figure 1C); 
and a coil winding structure (Figure 1C, item 16; paragraph 0102; paragraph 0123), embedded into the outer surface of the first pipe element or the outer surface of the second pipe element (Figure 1C, paragraph 0160, lines 6-10).  
	Regarding claim 2, Dubson discloses wherein a thickness of the first pipe element accounts for a total thickness ranging from 30% ~ 70% of the polymer fiber tubular structure, and a thickness of the second pipe element accounts for the total thickness ranging from 20% ~ 80% of the polymer fiber tubular structure (paragraph 0097 states “A typical thickness of first layer 12 is ranging from about 40 
µm to about 80 µm”, paragraph 0098 states “A typical thickness, of second layer 14 is ranging from about 50 µm to about 1000 µm”, therefore, for example, if the thickness of the tubular structure is 200 µm, the first layer 80 µm and the second layer is 120 µm, the first layer is 40% of the polymer fiber structure, and the second layer is 60% of the second layer).
	Regarding claim 3, Dubson discloses wherein the first pipe element and the second pipe element is a polymer fiber structure (paragraph 0011, paragraph 0096, lines 4-9).  
paragraph 0123, lines 9-12).  
	Regarding claim 6, Dubson discloses wherein the coil winding structure comprised a spacing distance, the range of the spacing distance can be the same or different on the outer surface of the first pipe and the outer surface of the second pipe (Figure 1C, the range of the spacing distance of coil winding structure 16 is the same as can be seen on the outer surface of the first pipe element; paragraph 0160, lines 10-12).  
	Regarding claim 7, Dubson discloses wherein the spacing distance 12ranges from 100 µm to 1000 µm (paragraph 0123, lines 12-13).  
	Regarding claim 8, Dubson wherein an adhesive layer is disposed between the first pipe element and the second pipe element (Figure 1D, item 18, paragraph 0105; paragraph 0160, lines 4-10).  
	Regarding claim 9, Dubson disclsoes wherein the adhesive layer is alternately inserted between the outer surface of the first pipe element and the coil winding structure (Figure 1D, paragraph 0105, lines 1-7).  
	Regarding claim 10, Dubson discloses wherein the adhesive layer is polyurethane (paragraph 0160, lines 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dubson et al (US 2005/0137675 A1) in view of Beisel (US 5,947,940 A).

	Regarding claim 4, Dubson discloses the invention substantially as claimed.
	However, Dubson does not disclose wherein the coil winding structure is comprised of polyethylene terephthalate (PET).  
	Beisel teaches wherein the coil winding structure is comprised of polyethylene terephthalate (PET) (see Beisel, column 12, lines 25-27, and 48-59).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Dubson by providing wherein the coil winding structure is comprised of polyethylene terephthalate (PET) as taught by Beisel because the coiling winding structure prevents radial collapse of the outer tubular cover during bending and pinching of the elongated tubular member and to prevent longitudinal breakage of the outer tubular cover under tension, and Beisel teaches that polyethylene terephthalate (PET) is one of the best materials from which to wind the reinforcing coils (see Beisel, column 7, line 64- column 8, line 2; column 12, lines 25-27).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774